7 F.3d 224
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wilbur Smith LEWIS, III, Plaintiff-Appellant,v.William J. GIBSON, Jr., Director;  WILLIAM E. GUNNELL,Captain, Defendants-Appellees.
No. 92-6472.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 8, 1992.Decided:  September 28, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-91-778-R)
Wilbur Smith Lewis, III, Appellant Pro Se.
W. Carrington Thompson, Chatham, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before WIDENER, PHILLIPS, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Wilbur Smith Lewis appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record* discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lewis v. Gibson, No. CA-91-778-R (W.D. Va.  Mar. 9, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court denied Lewis relief for reasons stated from the bench.  The record does not contain a trial transcript.  Because Lewis has been granted in forma pauperis status, the government may provide a free transcript if the appeal presents a "substantial question."  See 28 U.S.C. § 753(f) (1988).  The appellant generally bears the burden of demonstrating that his appeal presents a substantial question.   See Maloney v. E. I. DuPont de Nemours & Co., 396 F.2d 939, 940 (D.C. Cir. 1967), cert. denied, 396 U.S. 1030 (1970).  Here, Lewis failed to demonstrate substantiality.  Accordingly, this Court affirms on the record before the Court without the benefit of the trial transcript